Dissenting Opinion by
Mr. Justice Bell:
I dissent. Testator never made a gift of his entire residuary estate. A testator’s intent — and this is doubly so where, as here, the testator was a lawyer and the proposed interpretation of his Will will disinherit *261Ms heirs — is to be determined from the meaning of Ms language, i.e., what he said and not what a. Court thinks he meant to say, or would or should have said if he .could have foreseen the. existing circumstances: Hope Estate, 398 Pa. 470, 473, 159 A. 2d 197; Bigony Estate, 397 Pa. 102, 104, 152 A. 2d 901; Saunders Estate, 393 Pa. 527, 529, 143 A. 2d 367; Cannistra Estate, 384 Pa. 605, 607, 121 A. 2d 157; Sowers Estate, 383 Pa. 566, 570, 119 A. 2d 60; Britt Estate, 369 Pa. 450, 454-455, 87 A. 2d 243; Conner’s Estate, 346 Pa. 271, 273, 29 A. 2d 514; Ludwick’s Estate, 269 Pa. 365, 371, 112 A. 543. In Hope Estate, supra, the Court said (pages 473-474) :
“The pole star in the interpretation of every will is the intention of the testator. TMs intention is to be determined from the language of Ms entire will construed in the light of the circumstances surrounding him when he made it. ‘In determining the testator’s intention — if no uncertainty or ambiguity exists — his meaning must be ascertained from the language of his will; it is not what the Court thinks he might or would have said in the existing circumstances, or even what the Court thinks he meant to say, but what is the meaning of his words: Conner’s Estate, 346 Pa. 271, 29 A. 2d 514; Ludwick’s Estate, 269 Pa. 365, 112 A. 543’: Britt Estate, 369 Pa. 450, 454-455, 87 A. 2d 243. See to the same effect: Beisgen Estate, 387 Pa. 425, 430, 128 A. 2d 52.”